internal_revenue_service department of the treasury index number dollar_figure washington dc person to contact telephone number refer reply to cc dom it a plr-106415-98 date jul taxpayer taxpayer's ein taxpayer's address legend xx y state city state act state statute agreement q r proposal m n year year year year year year year year year year this responds to taxpayer's request for a private_letter_ruling dated date specifically taxpayer has requested a ruling that the termination of taxpayer's power purchase agreement ppa pursuant to the agreement constitutes a compulsory or involuntary conversion’ of its ppa within the meaning of sec_1033 and sec_1231 of the internal_revenue_code code taxpayer has also requested rulings that the restated contracts constitute property similar or related in service or use’ to its ppa for purposes of sec_1033 and that the amount of any gain_or_loss required to be recognizéd by taxpayer in connection with the conversion of its ppa is a sec_1231 gain or sec_1231 loss conclusions the termination of the ppa pursuant to the agreement constitutes a compulsory or involuntary_conversion of the ppa within the meaning of sec_1033 and sec_1231 the restated contracts constitute property similar_or_related_in_service_or_use to taxpayer's ppa for purposes of sec_1033 the amount of any gain_or_loss required to be recognized by taxpayer in connection with the conversion of its ppa will be treated as a sec_1231 gain or sec_1231 loss in accordance with the provisions of sec_1231 facts x is a regulated_public_utility furnishing electricity to various parts of state taxpayer is an independent power producer ipp that was organized in year for purposes of developing financing constructing and operating a gq megawatt natural gas-fired combined cycle cogeneration_facility facility at city in state the facility was placed_in_service in july year and is certified as a qualifying_facility ‘qf under the public_utility regulatory policies act of u s c 824a as amended ‘purpa’ and the implementing ferc regulations c f_r - purpa requires electric utilities to purchase electricity from and enter into legally enforceable obligations with qfs in addition state enacted parallel provisions to purpa that obligated regulated public_utilities such as x to enter into long-term_contracts to purchase electricity from and granted additional rights to entities such as taxpayer that qualified under the state act as co-generation facilities or alternate energy production facilities the prices paid for electricity under these statutorily-mandated contracts were based upon projections of the costs that the regulated_public_utility otherwise would incur to meet its service requirements avoided costs these avoided costs were oboe e e n e r a n w s s_r e a a t a l e u d e i o composed of in all cases variable costs associated with producing electricity and in some cases fixed costs associated with developing and constructing a facility if the regulated_public_utility did not have the generation capacity to meet the demand for electricity in september year y entered into a ppa with x that was priced to reflect both the fixed and variable costs of producing electricity required to be purchased under the agreement the ppa was assigned to taxpayer by y in november year the output of taxpayer's facility x was obligated to pay an amount determined by reference to the higher of a r per kilowatt hour or b x’s avoided costs as calculated at the time electricity is delivered taxpayer projected that the payments to be made to it under the ppa would cover both the fixed costs associated with the development construction maintenance and operation of the facility as well as certain other costs such as fuel and fuel transportation costs and variable operation and maintenance_costs associated with the production of electricity for at the time that the ppa was executed the price x was to pay for electricity was agreed to by taxpayer and x and was believed to be a fair price based on x's projections of the costs it would otherwise have incurred over the term of the ppa however by mid-year x had projected that it had excess electric production capability and thus its new avoided costs rates and accordingly the prices it was required to pay new projects for electricity were substantially less than its year rates thus the price paid_by x pursuant to taxpayer's ppa has for some time exceeded the state public service commission's psc current approved rates initially x was able to recover its costs for electricity produced by and due to the disparity between actual market purchased from taxpayer and other ipps under its state psc-approved tariffs which included a fuel adjustment clause however x's electricity rates are much higher than in other areas of the united_states electricity prices and the price paid for electricity under taxpayer's ppa and other ppas the state psc and consumers pressured x to reduce its rates and move toward a competitive market as early as march year the state psc began to investigate methods to create competitive opportunities for state electricity consumers including x's customers and requested that the utilities do the same pursuant to the state psc’s request x commenced negotiations with taxpayer and other ipps to reduce its cost for electricity purchased under those ppas as of april year renegotiated ppa agreements with of ipps that had ppas x had in an attempt to reduce its costs x sought to have rules adopted by the state psc which would permit x to curtail purchases of electricity from the ipps in april year x petitioned the state psc suggesting that such rules were necessary and stating that the currently available settlement opportunities with the ipps had been exhausted although the state psc did not adopt a formal curtailment plan in year it continued its efforts to encourage regulated public_utilities including x competitive electric market for state to develop a of dollar_figure in response in october year x submitted a proposal entitled proposal to the state psc for reducing its electric rates to its customers stating that the differences with the ipps had not been resolved the proposal set forth several alternative ways to restructure the ppas including the taking by eminent_domain of the ipps’ electricity generating facilities and the curtailment of x's obligations to purchase electricity generated by the ipps emphasizing that it was essential to the creation of a competitive market that ppas with a significant number of the unregulated ipps be restructured such that those generating units become independent suppliers competing in the wholesale spot market or become suppliers to customers directly in the proposal x stated that if negotiations with the ipps failed to produce the necessary cost savings it proposed to utilize its power of eminent_domain to acquire the generating units owned by the ipps with which it has ppas and subsequently resell them at auction in order to increase competition in the wholesale power market it also stated that it would soon initiate the process necessary to exercise its power of eminent_domain by filing a petition with the state psc ’ taxpayer believed that x would institute an eminent_domain proceeding against the facility unless x was otherwise able to reduce its payments to a significant number of ipps with which it had ppas after the proposal was made public x and certain of the ipps entered into negotiations x took no further action towards exercising its eminent_domain powers because of progress with the negotiations with the ipps during these negotiations x ‘s counsel stated to one of the ipps that if the negotiations were not successful x would have no way to restructure its markets and reduce its costs other than by commencing eminent_domain proceedings in may year the state psc issued an order describing its goals and strategies for restructuring state's electric utility industry and stated that all possible efforts to reduce electric rates should be continued including efforts to reduce utility commitments under ipps contracts that include obligations for payments wel above current wholesale prices it further stated that if the parties were unwilling to restructure these contracts voluntarily it would pursue policies to mitigate the impact of such contracts on rates subsequently in july year the state psc stated publicly that the ppas with the ipps were a major hurdle to lowering electric rates in state and achieving a competitive electric market two weeks after this public statement x made an offer to ipps to buy out their ppas those ipps retained an investment banking firm to evaluate x’s offer ' the power of eminent_domain was delegated to x pursuant to state statute which provides that a n electric corporation shalt have the power and authority to acquire such real_estate as may be necessary for its corporate purposes in the manner prescribed by the eminent_domain procedure law active negotiations between x and the ipps continued until december year when the negotiations stalled in december year the administrative law judge considering x's request for curtailment of purchases from the ipps recommended that state utilities be allowed to curtail purchases taxpayer's ppa does not expressly prohibit x's curtailment of electricity purchases in march year taxpayer and other ipps made a counterproposal to the x’s offer which became the basis for further negotiations in may year the state psc approved but did not issue a curtailment order which allowed x to reduce the quantity of electricity that it was required to purchase from certain ipps the ipps believed that the approval of the curtailment order was intended to place additional pressure on the negotiations with x in july year taxpayer and the other ipps signed the agreement which was subsequently amended four times in june year the transaction was consummated in accordance with the terms of the amended agreement pursuant to the amended agreement consideration in the aggregate of dollar_figure m cash and n shares of x common_stock would be available for ipps to elect from and the ppas of certain ipps including taxpayer would be amended and restated the amendment and restatement of a ppa constitutes a termination of an ipp’s original ppa pursuant to the amended agreement taxpayer received cash and shares of x common_stock and entered into contracts amending and restating its ppa the restated contracts although taxpayer's ppa will be terminated and restated it will have the right to maintain its status as a state qf the right to wheel its output to third parties and the right to have x act as an agent for sales of its electricity to the state electric power pool taxpayer has continued to own and operate the facility after the restructuring taxpayer's restated contracts consist of two contracts i an indexed electric rate swap contract that is structured as a ‘notional principal contract within the meaning of sec_1_446-3 of the income_tax regulations and ii a put contract that gives taxpayer the right to sell a defined quantity of electricity to x periodically until a power exchange is fully established and successfully functioning the swap contract provides for a series of monthly net cash payments over a ten-year period that are calculated by reference to the difference between a the market rate for electricity the market price and b a rate for electricity as adjusted by an indexing formula the contract price’ if the contract_price exceeds the market price for a given period x will pay taxpayer the difference between the contract_price and the market price muitiplied by the quantity of electricity specified in the contract the contract quantity’ conversely if the market price exceeds the contract_price taxpayer will pay x the difference between the market price and the contract_price multiplied by the contract quantity the swap contract is a financial_instrument that does not provide for the purchase or sale of electricity taxpayer's payment obligations under this contract will 5s be adjusted to reflect changes in inflation and fuel prices among other things and will not be dependent on or determined by reference to taxpayer's production or sale of electricity if any subject_to certain limitations this contract may be assigned by taxpayer the put contract which is coterminous with the term of the swap contract gives taxpayer the right to sell to x an amount of electricity up to the contract quantity as defined in the swap contract at the proxy market price as defined below as there is no current competitive liquid market for determining the price of electricity in state for the quantity of electricity contemplated under the swap contract taxpayer and x have adopted a mutually acceptable formulaic definition of market price the proxy market price until a competitive power exchange is fully established and successfully functioning the proxy market price period’ the proxy market price is based on x’s short-term avoided energy and fixed costs as stated in its tariff approved by the state psc once the proxy market price period has ended the market price will be determined by reference to the price established and published by the power exchange like the swap contract the put contract is assignable to third parties subject_to certain conditions it is the general view among the state regulators that sometime within the next years possibly earlier there will be an established independent system operator that will among other things oversee and regulate a power exchange that will function as an efficient market for the purchase and sale of electricity on a wholesale basis an established efficient power exchange would allow taxpayer to sell its electrical output at the market rate and thus taxpayer would not have to have a long-term power supply agreement such as the ppa to ensure that it would have buyers for its electrical output however absent the ppa and until the power exchange is efficient and large enough for taxpayer to sell its electrical output at the market price taxpayer must have a transitional contract that will ensure that taxpayer could produce electricity and have a buyer for its electricity despite being able to sell its power taxpayer nonetheless would be subject_to the risk of price changes and thus taxpayer also needs a contract that would hedge against changes in electrical rates taxpayer's restated contracts are not structured as a typical power supply agreement as a standard agreement would not enable x or state to make the transition to a competitive marketplace for the sale of electricity to make the transition to a competitive marketplace possible and at the same time allow taxpayer to return to the position it was in prior to the restructuring as closely as the changed market conditions will permit the restated contracts were structured as a combination of the swap and put contracts once a competitive power exchange is established and the right to put power under the put contract expires taxpayer expects to be able to sell the contract quantity of electricity at the market price in the power exchange _ the combination of the swap contract and the put contract serves the same business function to taxpayer as its ppa these contracts allow taxpayer to sell its electricity to a customer in a monopsonistic market a market where there is only one buyer at a price that will allow taxpayer to remain financially viable ie to recover its estimated fixed and variable costs associated with producing the contract quantity of electricity taxpayer represents that x had threatened during negotiations to pursue eminent_domain actions against the ipps’ facilities including taxpayer's facility if the restructuring negotiations were not successful in november year x informed the state psc that it had not pursued the exercise of its power of eminent_domain due to the progress in negotiations with the ipps but that it would take necessary measures including exercise of its power of eminent_domain if the restructuring pursuant to the agreement was noi effected based on x's actions taxpayer states that it had a reasonable belief that a threat_or_imminence_of_condemnation existed against its facility taxpayer further represents that if x had condemned its facility the ppa would have been unenforceable and wholly worthless and that it could not have sold electricity to x pursuant to the terms of the ppa taxpayer represents that the ppa was site-specific because that the ppa is limited to the purchase and sale of electricity produced and delivered by the facility referenced in the ppa thus if taxpayer's facility were taken by x pursuant to its eminent_domain powers taxpayer could not sell electricity to x pursuant to the terms of the ppa nor could it assign its ppa to a third party for value because the third party could not sell electricity to x pursuant to the terms of the ppa taxpayer further represents that one of the requirements for qf status is that the facility must be owned by a person not primarily engaged in the generation or sale of electric power other than electric power solely from cogeneration facilities or small power production facilities thus once x an electric utility acquired the facility the facility would lose its qf status which is required by the ppa to be maintained if the qf status is not maintained x has the option of terminating the ppa and it would have terminated the ppa it is also represented that if x had acquired taxpayer's facility it would have auctioned the facility and the new owner of the facility could not have sold power to x pursuant to the ppa but would have to abide by new pricing protocols in the competitive market taxpayer's ppa has a term of years and requires x to take and pay for all of the electricity produced by taxpayer's facility although x may reduce its obligation to purchase the facility's output for a limited period of time each year the ppa can be assigned to a third party by taxpayer without x’s consent upon prior written notification to x taxpayer has not treated the ppa as a separate and distinct asset on its books_and_records costs associated with acquiring the ppa such as attorney's_fees and other related costs have been capitalized into a general asset category and amortized or depreciated accordingly law and analysis whether the termination of taxpayer's ppa pursuant to the agreement constitutes a compulsory or involuntary_conversion of its ppa within the meaning of sec_1033 and sec_1231 sec_1033 provides that if property as a result of its destruction in whole or in part theft seizure or requisition or condemnation or threat or imminence thereof is compulsorily or involuntarily converted into property similar_or_related_in_service_or_use to the property so converted no gain shall be recognized sec_1033 provides in part that if property as a result of its destruction in whole or in part theft seizure or requisition or condemnation or threat or imminence thereof is compulsorily or involuntarily converted into money the gain if any shall be recognized except to the extent hereinafter provided in this paragraph sec_1033 provides that if a taxpayer during the period specified in sec_1033 for the purpose of replacing the property so converted purchases other_property similar_or_related_in_service_or_use to the property so converted then at the taxpayer's election the gain shall be recognized only to the extent that the amount_realized upon such conversion regardless of whether such amount is received in one or more taxable years exceeds the cost of such other_property sec_1 a of the regulations provides in part that an involuntary_conversion may be the result of the destruction of property in whole or in part the theft of property the seizure of property the requisition or condemnation of property or the threat or imminence of requisition or condemnation of property revrul_63_221 1963_2_cb_332 establishes the criteria necessary for the existence of a threat_or_imminence_of_condemnation based on the taxpayer's reasonable belief generally the threat_or_imminence_of_condemnation exists when a property owner is informed either orally or in writing by a representative of a governmental body or public official authorized to acquire property for public use that such body or official has decided to acquire the owner's property and the owner has reasonable grounds to believe from the information conveyed to him by such representative that the necessary steps to condemn the property will be instituted if a voluntary sale is not arranged revrul_74_8 1974_1_cb_200 modifying revrul_63_221 provides that a threat_or_imminence_of_condemnation may exist where the purchaser a public_utility lacked actual condemnation authority prior to or at the time of the sale but it generally could readily obtain the power to condemn by application to the appropriate state sb official authority in the event that a voluntary sale was not arranged and there was no reason to believe that such power to condemn the land purchased would be denied revrul_59_361 1959_2_cb_183 recognized the economic unit theory of 30_tc_741 acq 1959_2_cb_5 the taxpayer in masser owned a freight terminal and the parking lots across the street from the terminal that were necessary for its operation the parking lots were condemned and the taxpayer being unable to secure adequate replacement lots in the same vicinity sold the freight terminal the proceeds of the sale of the freight terminal together with the proceeds from the condemnation of the parking lots were reinvested in a similar terminal and parking facilities suitable for the taxpayer's business the court allowed involuntary_conversion treatment for the terminal proceeds and the parking lot proceeds on the theory that the two properties were used as an economic unit accordingly the service stated that where all the facts and circumstances show a substantial economic relationship between the condemned property and the other_property sold by the taxpayer so that together they constituted one economic property unit such as existed in the masser case involuntary_conversion treatment for the proceeds of the voluntary sale will be permitted revrul_82_147 1982_2_cb_190 held that the sale of the taxpayer’s fishing resort due to an act of congress declaring the area in which it is located a boundary waters canoe area wilderness constituted an involuntary_conversion prohibited the use of motorboats with motors of greater than horsepower on the lake the restriction on horsepower of motorboats effectively denied the taxpayer the former economic use of its resort the act gave an affected resort owner the option to require the government to purchase the resort at its fair_market_value without regard to the restriction the restriction together with the provision authorizing purchase effectively constituted a taking of the property upon payment of fair compensation the act the actions of the state psc and x with regard to the establishment of a competitive electricity market for state provide notice to taxpayer as well as a reasonable basis for taxpayer to conclude that x would pursue its threat to condemn taxpayer's facility if taxpayer did not renegotiate its ppa further it is clear that x had the authority under state statute to commence eminent_domain proceedings against taxpayer's facility taxpayer's representations regarding the relationship between its ppa and its facility establish that the property converted the ppa bears a substantial economic relationship to the threatened property the facility against which x has taken actions that constitute a threat_or_imminence_of_condemnation further if x were to condemn the facility this action would damage completely the value of the ppa to taxpayer thus although x's threat of condemnation was made to taxpayer's facility because the facility and the ppa form an economic unit the termination of taxpayer's ppa pursuant to the agreement constitutes an involuntary_conversion of the ppa made under a threat_or_imminence_of_condemnation by x whether the restated contracts constitute property similar_or_related_in_service_or_use to taxpayer's ppa for purposes of sec_1033 where a taxpayer has used converted property for the conduct of its business operations a functional_use_test is applied to determine whether property received on conversion or subsequently acquired to replace the converted property is similar_or_related_in_service_or_use to the converted property see cotton concentration co v commissioner 4_bta_121 acq 1926_2_cb_1 36_bta_437 acq 1937_2_cb_7 in general under the functional_use_test property received on conversion of property used in a taxpayer's trade_or_business constitutes property that is similar_or_related_in_service_or_use unless the taxpayer’s pre-conversion business is substantially changed and the use of the replacement_property in the taxpayer's post-conversion business is very different than the use to which the taxpayer put the converted property in its pre-conversion business the acquired property need not be identical to the converted property but the taxpayer must use the acquired property to continue and preserve the nature of its pre-conversion business operations see eg cotton concentration co v commissioner reinvestment of proceeds into a new storage shed that was slightly larger and had greater capacity than the two original sheds qualified as replacement_property because taxpayer was not required to reconstruct destroyed property in exactly the same physical condition and sheds were both used for storage of baled cotton the restated contracts are designed to enable taxpayer to maintain as closely as possible continuity of its business_enterprise and use of its assets while making the transition to a competitive marketplace the swap contract mirrors one function of the ppa to taxpayer by hedging against fluctuations in the price of electricity the put contract fulfills the other function of the ppa by providing a buyer for taxpayer's electricity thus after the restructuring as before taxpayer has a contractual arrangement that ensures that it will have a buyer for its electrical output and that the prices it receives for that electrical output are structured so that taxpayer will be able to recover its fixed costs and variable costs the flexible term of the put contract allows x to effect a transition to a competitive market in which purchases and sales of electricity would occur on an established exchange accordingly the restated contracts are the functional equivalent of the ppa and constitute property similar_or_related_in_service_or_use for purposes of sec_1033 whether the amount of any gain_or_loss required to be recognized by taxpayer in connection with the conversion of its ppa is a sec_1231 gain or sec_1231 loss sec_1231 prescribes in part the treatment of certain gains from involuntary_conversions sec_1231 provides that the term sec_1231 gain means any ob0 recognized gain from the compulsory or involuntary_conversion as a result of destruction in whole or in part theft or seizure or an exercise of the power of requisition or condemnation or the threat or imminence thereof into other_property or money of property used in a trade_or_business or any capital_asset which is held for more than one year and is held in connection with a trade_or_business or a transaction entered into for profit see also sec_1231 losses under sec_1231 if sec_1231 gains for the year exceed sec_1231 losses they are treated as long-term_capital_gains and losses if sec_1231 losses exceed sec_1231 gains they are treated as ordinary gains and losses the provisions in sec_1231 that deal with involuntary_conversions provide a statutory_sale or exchange for such transactions so that they may qualify for potential capital_gain treatment depending on the netting of gains and losses under sec_1231 these provisions were added by congress in part to supplement what is now sec_1033 and are generally interpreted in a similar manner see h_rep_no cong 2d sess 1942_2_cb_372 conf_rep no cong 2d sess 1942_2_cb_701 cf rev_rul 1953_2_cb_36 treatment of severance_damages under sec_1231 accordingly any gain_or_loss recognized by taxpayer in connection with the conversion of its ppa will be treated as a sec_1231 gain or sec_1231 loss we ek based on taxpayer's representations and the above analysis we rule as follows the termination of the ppa pursuant to the agreement constitutes a compulsory or involuntary_conversion of the ppa within the meaning of sec_1033 and sec_1231 the restated contracts constitute property similar_or_related_in_service_or_use to taxpayer's ppa for purposes of sec_1033 the amount of any gain_or_loss required to be recognized by taxpayer in connection with the conversion of its ppa will be treated as a sec_1231 gain or sec_1231 loss in accordance with the provisions of sec_1231 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_61 j of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives oz6l sincerely assistant chief counset income_tax accounting senior technician reviewer branch abd
